Per 0 mi am.
The relator applied to John Jelleme, building inspector of the city of Passaic, for a permit to erect a two-family two- and-one-half-storv house upon premises known and desig*1104natecl as No. 144 Paulison avenue, in the city of Passaic. Although the relator had complied with the municipal regulations governing such an application the permit was refused.
The sole reason for the refusal of the permit is that the land in question has been placed in Eesidence “A” District, under the zoning ordinance of that municipality.
We think the facts of this case fall within the doctrine laid down in Ignaciunas v. Risley, 1 N. J. Adv. R. 1023; 121 Atl. Rep. 783, which case is controlling here.
A peremptory writ is ordered.